DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 8/6/2021 have been fully considered but they are not persuasive. Regarding the rejections of claims 11, 13, 15, and 16 under 35 USC 103, Applicant argued that Gonzalez’s (US 7,458,776) braking modules would not read on the limitation of the yaw bar components coupling the base frame assembly to a yaw system. Applicant argued specifically that since braking modules do not couple the frame to the gear ring, that Gonzalez’s braking modules do not meet the limitations of the claimed invention. The Examiner respectfully disagrees. Since the braking modules taught by Gonzalez can be considered part of the yawing assembly (since the claim does not limit what is part of the yawing assembly) and are coupled to the base frame assembly, they can be interpreted as coupling the base frame assembly to the yawing assembly. 
Applicant’s arguments with respect to the rejection of claim 12 have been fully considered and are persuasive.  The rejection of claim 12 under 35 USC 103 has been withdrawn. 



Claim Rejections - 35 USC § 103
Claims 11, 13, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Markussen (US 2014/0010664) in view of Park et al. (KR 20120071045A; hereinafter Park) and Llorente Gonzalez et al. (US 7,458,776; hereinafter Gonzalez). 
Regarding claim 11, Markussen (Fig. 1-3 and 5-8) discloses a base frame assembly (40) for supporting a main shaft housing (20) of a wind turbine (12), the base frame assembly (40) comprising: a base frame (40) having a plurality of mounting pads (49) for receiving the main shaft housing (20) thereon.
Markussen fails to disclose that the base frame comprises at least first and second frame portions, and wherein an underside of the base frame carries a plurality of yaw bar components, wherein the plurality of yaw bar component couple the base frame assembly to a yaw system, and wherein one of the yaw bar components spans a joint between the first and second frame portions and couples the first frame portion to the second frame portion.  
Park (Abstract; Fig. 1 and 2) teaches a main frame (10) for a wind power turbine where the frame is divided into two halves (11). Park (pg. 2, lines 19-20 of the translation) teaches that by forming the frame in two halves that this provides the benefit of allowing manufacture in smaller facilities. So, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention by modifying Markussen by forming the base frame in half portions, as taught by Park, in order to allow for manufacture of the frame at smaller facilities. 

The combination of Markussen, Park, and Gonzalez fail to explicitly disclose that a yaw bar component (braking module) spans the joint. However, there are only two options for positioning the yaw bar component relative the base frame half portions, where the yaw bar component either spans the joint or not. Since there are a finite number of solutions to positioning the yaw bar component relative the joint and this doesn’t change the function of the braking modules or the base frame half portions and still produces the result of joining the braking modules to the base frame, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Markussen, Park, and Gonzalez, by positioning one of the yaw bar components so it spans the joint between the first and second base 
Regarding claim 13, Markussen, as modified, discloses the base frame assembly of claim 11, wherein Markussen (Fig. 7), as modified, further discloses a brace component (52) wherein: the brace component (52) comprises a plurality of arm portions (52), each arm portion (52) terminating in a respective support plate (42 and 44); and each one of the mounting pads (49) of the base frame (40) is configured to interface with and be secured to a corresponding one of the support plates (42 and 44) of the brace component (52).  
Regarding claim 15, Markussen, as modified, discloses the base frame assembly of claim 11, wherein Markussen (Markussen: Fig. 7; Gonzalez: Fig. 1-3 and 5), as modified, further discloses that the plurality of yaw bar components (Gonzalez: 5) are attached to the base frame (Markussen: 40). 
Regarding claim 16, Markussen, as modified, discloses the base frame assembly of claim 11, wherein Markussen (Gonzalez: Fig. 1-3 and 5), as modified, further discloses that the one of the yaw bar components (5) is capable of strengthening the joint between the first and second frame portions. Since the yaw bar component (5) spans the joint between the first and second frame portions and so is coupled to both . 

Allowable Subject Matter
Claims 1-10 and 14 are allowed.	
Claims 12 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 12: 
Closest prior art is Markussen (US 2014/0010664), Park et al. (KR 20120071045A; hereinafter Park), and Llorente Gonzalez et al. (US 7,458,776; hereinafter Gonzalez). 
Markussen as modified by Park and Gonzalez disclose the first and second frame portions. 
The prior art fail to disclose or suggest alone or in combination at least one strengthening bar provided across an upper surface of the joint between the first and second frame portions.  
Regarding claim 17: 
Closest prior art is Markussen (US 2014/0010664), Park et al. (KR 20120071045A; hereinafter Park), and Llorente Gonzalez et al. (US 7,458,776; hereinafter Gonzalez). 

The prior art fails to disclose or suggest alone or in combination that the yaw bar components include gear teeth for interfacing with the yaw system. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE M CHRISTENSEN whose telephone number is (571)270-3275. The examiner can normally be reached M-F 9-5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on 571-270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DMC/Examiner, Art Unit 3745                 

/ELDON T BROCKMAN/Primary Examiner, Art Unit 3745